In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2243
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CARLOS MEZA,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:17-CR-00281 — Elaine E. Bucklo, Judge.
                     ____________________

 ARGUED SEPTEMBER 24, 2020 — DECIDED DECEMBER 23, 2020
                ____________________

   Before EASTERBROOK, MANION, and KANNE, Circuit Judges.
    MANION, Circuit Judge. Carlos Meza played two parts in a
bizarre scam: stooge and swindler. Deep in debt, he fell for
fraudulent international trading programs promising incred-
ible profits. He then tricked people he knew into investing in
these programs. The scam was a total hoax, with ridiculous
promises. The district judge called the dupes “the most im-
probable victims” she had ever seen.
2                                                          No. 19-2243

    Meza stood trial on two counts of wire fraud. The jury ac-
quitted him on Count I and convicted him on Count II. The
judge sentenced him to 19 months in prison and ordered him
to pay $881,500 in restitution. The only issues before us in-
volve the amount of loss for purposes of the Sentencing
Guidelines and restitution. Meza challenges the judge’s ag-
gregation of losses under the Guidelines and her restitution
calculation. We aﬃrm.
                                I. Facts
A. Carlos Meza
    Meza was CEO of Milwaukee McPherson, which was $20
million in debt. In 2012, he met Bob Adams of Renaissance
Capital who oﬀered a program promising incredible returns:
$250,000 would yield $10,000,000 in 60 days. Meza wanted in
but lacked funds. He also met Larry Gelfond and Terry Barnes
who oﬀered similar programs by Virginia Worldwide and
Carso, LLC. Meza approached friends to raise funds. They
testified he postured as a wealthy businessman with extensive
investment experience. He misled them about details and
risk, his wealth and experience, and the amount of his own
investments. The victims wired funds to the programs or gave
funds to Meza to forward. But he purloined some. As deals
failed, he lulled the victims, inducing more investments. The
victims invested $1,176,500,1 and lost it all.
    Meza testified he tried to help people. He trusted the Re-
naissance deal because Adams sold it. Meza said he thought
victims Spencer, Crane, and Yacoub would “make a lot of


    1 Bold numbers are losses or arguable losses for Guidelines and resti-
tution purposes.
No. 19-2243                                                     3

money”. As this appeal concerns loss determinations after a
split verdict, we describe the victims and indictment.
B. Scott Spencer
    Spencer testified first. He invested $720,000 and lost it all.
He was a business owner who met Meza at church around
2005. Spencer thought Meza was “an extremely successful en-
trepreneur”. Meza said he owned Chicago properties, built
homes, refurbished apartments, and had about 100 trucks. He
spoke of international investments and contracts with Mex-
ico. He said he owned a $10,000,000 complex, and showed
Spencer. Meza postured as a “fairly substantial real estate in-
vestor.” So Spencer asked Meza to go to North Dakota to
opine on developments. Spencer paid for the trip. He wanted
Meza to work on projects. For example, Meza shopped for a
crane and arranged a loan. He fronted funds for this project.
He did due diligence on another project. He arranged for a
foreigner to work in America. Meza testified Spencer told him
to use for these projects some of the funds Spencer wired.
    Back from North Dakota, Meza approached Spencer about
an international investment. Meza touted his experience and
the incredible returns. He said Renaissance would lease funds
to Spencer and him in exchange for funds they invested. Meza
said the principal was 100% guaranteed. He said he had part-
ners all over the world. He personally ensured Spencer would
not lose his investment. Meza said the 60-day investment
needed $250,000 a month. Spencer testified: “I was going to
put in 250,000, he was going to put in 250,000.” Meza said
$250,000 would return nearly $10,000,000 in about 60 days.
   Meza said his people investigated Adams and Renais-
sance. Meza gave Spencer a contract between Milwaukee
4                                                         No. 19-2243

McPherson and Renaissance identifying the former as an “ac-
credited investor”. Spencer assumed based on their relation-
ship that Meza was qualified because he said so. Meza admit-
ted at trial that the contract he gave Spencer identified Mil-
waukee McPherson as an accredited investor although that
was false. It also said: “Milwaukee represents and warrants
that Milwaukee is able to conduct or arrange for certain prin-
cipal risk free transactions, without exposing the Funds to any
risk whatsoever … .” To Spencer, this matched Meza’s assur-
ances about 100% safety. Spencer also thought the escrow
clause bolstered Meza’s claim of control over the funds.
     Spencer did not investigate before investing because he
trusted Meza. The documents impressed Spencer. Meza said
the funds would be safe, he controlled the deal, and the prin-
ciple was 100% guaranteed. Spencer thought Meza was eve-
rything he said, with millions in personal worth, many trucks,
many contracts, businesses in Ecuador, and millions in South
America. And Meza said he would put in his own $250,000.
He had skin in the game. Relying on all this, Spencer invested.
On May 16, 2012, he wired $200,000 to Milwaukee McPher-
son. But Meza only sent $100,000 of this to the escrow. He tes-
tified he used some of the rest for other purposes, including
Spencer’s other projects. Meza testified he kept $50,000 as a
loan to him from Renaissance which he later repaid.2 On June
18, 2012, Spencer wired $80,000 to Milwaukee McPherson.3
Meza testified he sent this to Renaissance.


    2 He testified he repaid that loan by borrowing $50,000 from a com-
pany called ALSJ, Inc. But ALSJ was a “hard lender” so he borrowed
$50,000 from Cordell Crane to pay off ALSJ.
    3   The additional $30,000 was supposedly for fees.
No. 19-2243                                                               5

    The details of the sums Meza withheld from Spencer’s in-
itial investment are garbled in the record, but they are not ger-
mane here. Suﬃce it to say Spencer testified he expected all
$280,000 to go to the investment, but Meza did not satisfy that.
Spencer said he and Meza never discussed any other use for
this sum, and Meza never said he would not send it all to Re-
naissance, or would use any of it for other purposes. This in-
formation would have aﬀected Spencer’s decision to invest.
   So Spencer expected $10,000,000 in 60 days. But then Meza
said a trader slowed the deal, and if they bought this trader
out, the deal could occur almost immediately, but certainly
within another 60 days. Meza gave Spencer a document ap-
parently showing Renaissance had access to $14,000,000, ex-
ceeding Spencer’s expectations, restoring his confidence. So
he wired $15,000 to Milwaukee McPherson on August 21,
2012, thinking it was for legal fees for the buyout.4
   On September 24, 2012, Meza spoke with Adams by phone
and recorded the call. Meza said he wanted to know how this
works. He said his wife was ready to kill him; she thinks this
whole thing is baloney. He said his partners would think him
nuts if he told them the proceeds Adams discussed. Meza
thought he played this recording for Spencer and Crane.
    Meza told Spencer they could buy out the recalcitrant
trader for $400,000. So Spencer borrowed $400,0005 (at 36%
interest) and wired it per Meza’s instructions on October 18,

    4The government did not claim this $15,000 as a loss for sentencing
purposes, and the judge did not include it, so we will not mention it again.
    5 This number varied at trial. Meza testified that Spencer borrowed
$418,000, it was wired to Meza, he in turn sent $400,000 to Renaissance,
and the balance of $18,000 returned to Spencer.
6                                                  No. 19-2243

2012. Spencer testified he would not have given this $400,000
had he known his $280,000 had not all gone to Renaissance.
    Meza continued to give Spencer excuses. On December 19,
2012, Meza wired $7,000 for interest on Spencer’s loan. A
month or so later, Meza paid another $13,500 for interest. In
April 2013, Meza apologized because Spencer was still paying
interest. Meza assured Spencer the returns were coming
through soon but details had to be ironed out. He said he had
a deal involving Virginia Worldwide very similar to Renais-
sance. Meza said money sat in a San Francisco bank, and he
had people en route to pick it up. He said it was already trans-
acted. He asked Spencer for $50,000 and said he would get
this back plus another $50,000. They talked about a payment
schedule and memorialized their agreement. Spencer wrote
“Contract” on a white board, wrote the details, both signed,
and Spencer photographed the board. Here is a summary:
       Spencer agreed to give Meza $50,000 for Virginia
        Worldwide deal by April 19, 2013.
       Meza promised to repay Spencer $50,000 by April 29,
        2013, or sell apartment by May 15, 2013, to repay.
       Meza would receive $400,000 from Virginia World-
        wide deal on April 26, 2013, and would give Spencer
        “$200,000 repayment and $50,000 initial investment.”
       Meza would receive $2,600,000 from Renaissance in-
        vestment on May 3, 2013, to split evenly with Spencer.
       On May 20, 2013, Meza would evenly split with Spen-
        cer another $9,100,000 from Renaissance.
       On May 17, 2013, Meza would evenly split with Spen-
        cer “the balance of the $25 million”.
   So Spencer wired $40,000 to Virginia Worldwide on April
19, 2013, at Meza’s directions. (This was $10,000 shy, as
No. 19-2243                                                 7

Spencer lacked more.) After the first due date, he asked where
the money was and Meza made excuses. In June 2013, Meza
said he would make Spencer’s June mortgage payment. Meza
also said he would get funds from South America for Spencer.
That never happened. About July 2013, Spencer learned Meza
did not own all the assets he claimed would cover Spencer.
He received no returns. He lost $720,000.
C. Cordell Crane
    Crane invested $316,500, a total loss. He met Meza in
church around 2000. They became friends. Crane gathered
Meza was in various businesses, including brokerage, real es-
tate, trucking, and investments. Meza said he was successful
and had a large net worth. In September 2012, he pitched to
Crane: “Meza said that he had a sure-thing investment for me
with an associate of his … Bob Adams with Renaissance Cap-
ital.” Meza said this would yield a good, quick return. He
asked Crane to invest $50,000. Meza said Adams was his part-
ner. Meza said Crane would receive about 20 to 30% return in
a few months. Meza gave his personal assurance and oﬀered
to put a lien on a property on Ravenswood in Chicago. He
said there was no risk; it was a sure thing. He did not tell
Crane that his funds would go anywhere other than Renais-
sance, or that Meza would spend any. Obviously, Crane
would not have invested had he known Meza would pilfer.
    Meza and Crane signed an agreement on September 10,
2012: Milwaukee McPherson guaranteed a return of 20 to 30%
by December 1, 2012. Based on Meza’s statements, Crane also
understood he would get his principal back by December. He
understood there was no risk given Meza’s personal guaran-
tee. So Crane wired $50,000 to Milwaukee McPherson per
8                                                 No. 19-2243

Meza’s instructions. Meza used this sum to pay oﬀ the loan
from ALSJ he had taken to pay oﬀ the loan from Renaissance.
   The first guaranteed return date passed without payment.
Meza asked Crane for $6,500 to prepay investment taxes. So
Crane gave him that on January 4, 2013. Crane later learned
Meza used this for Milwaukee McPherson’s bankruptcy. In
June 2013, Meza said he needed a flow for Renaissance. So
Crane gave him another $10,000. At first, Meza said he would
return that to Crane soon. But that did not happen. Then Meza
said he would raise Crane’s return to $250,000. But Crane
never got that. Meza blamed Adams, Renaissance, and the
funds. Crane tried to put a lien on the Ravenswood property
but found it already under several liens.
    In July 2013, Meza pitched another investment to Crane.
As they sat in Meza’s car talking about Crane’s job loss, Meza
got a call from Barnes about an incredible opportunity. Meza
asked Crane about raising $250,000, which would guarantee
a $5,000,000 return in months. Unemployed, Crane had access
to retirement funds for three months. Meza said he knew how
to invest on his own and he could control it, and there was a
100% chance it would go forward. He said it would fix every-
thing that had gone wrong. He said he had access to an inner
circle of professional, elite traders who made the trades be-
hind the trades. He indicated there was no risk. He said
Crane’s money would be used as collateral in an attorney
IOLTA account so it would not be at risk. Meza said he could
be certain Crane would get his money back. Crane said the
only way he could get $250,000 was from his retirement and
his children’s education fund, and the money must return in
three months. Meza said no problem, so Crane agreed. They
put it in writing. Item 1 was a loan from Crane to Meza
No. 19-2243                                                  9

outside the alleged scheme. Item 2 was the Renaissance in-
vestment of $50,000 plus $6,500 plus $10,000 for a return of
$250,000 tax free. Item 3 was the investment of $250,000 for a
return of $5,000,000 paid $1,000,000 each month for the next
five, first payment due in two weeks.
    So at Meza’s directions, Crane wired $250,000 to Palmore
Legal Services in July 2013. Crane trusted Meza. But two
weeks later, Crane did not receive $1,000,000. Meza said
money was tied up in Europe, there was an incorrect code,
and a vice president was unavailable to sign. Then Meza said
Crane’s funds were in New York. Meza flashed his iPad show-
ing huge deposits and continued to assure. But Crane’s dead-
line to return retirement funds passed. Meza told Crane not
to worry and said he was making enough to cover all tax con-
sequences. Meza “kept the deception alive.” Crane got no re-
turn on these investments. He lost all he gave.
D. Ray Yacoub
    Yacoub, the third victim to testify, invested $50,000 and
lost it all. He owned an auto repair shop serving Meza. In June
2013, Meza approached Yacoub about an investment oppor-
tunity. Meza said it was a sure thing. Yacoub overheard him
talking on the phone about investments. Meza said he had
most of his money in this investment. He said if Yacoub in-
vested $50,000 he would get $250,000. Meza even wrote a
check for $250,000 and gave it to Yacoub to deposit when in-
structed. Meza said the return would not take more than
months. So Yacoub wired $50,000 to Palmore Legal Services,
per Meza’s instructions. When months passed with no return,
Yacoub asked Meza about the investment. He said it was hap-
pening but he was waiting for the government to release
10                                                       No. 19-2243

funds. Yacoub never received any return. On cross, he
acknowledged he knew it involved risk.
E. Other victims
    Two victims did not testify at trial: Thomas George and
David Tomlinson. The government submitted reports of in-
terviews documenting their losses. George told law enforce-
ment he made two payments toward an international invest-
ment opportunity with Meza: $50,000 in April 2013 and
$10,000 in June 2013. He did this based on Meza’s representa-
tions regarding his prior investing experiences. George lost it
all. Tomlinson told law enforcement he wired $15,000 to a
trust account in August 2013 because Meza promised a short-
term return. Tomlinson lost it all.6
                      II. Procedural Posture
A. Indictment
    The government charged Meza with two wire-fraud
counts. The indictment alleged he solicited funds from friends
and associates to invest with him in trading programs. He
misled these investors about his financial background and
wealth. He lied about being a multi-millionaire, owning mul-
tiple properties in Chicago, having millions of dollars in
South America, and owning 100 construction trucks. He mis-
led investors about his knowledge of the investments’ nature
and legitimacy, the traders involved, the risk, and the timing
and rate of return. He made materially false promises and
guarantees. He fraudulently induced multiple victims, in-
cluding Spencer and Crane, to entrust money to him and


     6
     Another victim—Randy Stroh—did not testify at trial. The judge ex-
cluded his $15,000 loss given its timing.
No. 19-2243                                                 11

others via wires. Meza converted tens of thousands of their
dollars to himself, without their knowledge or consent.
   Count I accused Meza of knowingly causing $200,000 to
be wired from Spencer to Milwaukee McPherson on May 16,
2012, for the purpose of executing the scheme. Count II ac-
cused Meza of knowingly causing $50,000 to be wired from
Crane to Milwaukee McPherson on September 19, 2012, for
the purpose of executing the scheme.
B. Trial
    After the government rested, Meza moved for acquittal,
arguing it failed to prove his “knowledge of the overall fraud-
ulent scheme and whether he used that knowledge … to com-
mit a fraud.” He argued he performed jobs for Spencer, so
reasonably believed he was entitled to pay himself for his ex-
penditures and work. He argued the evidence showed he be-
lieved in the investments. He said he was puﬃng. He was not
lying because he believed. The judge said, “I have to say
[these are] the most improbable victims I’ve ever seen. But I
guess that doesn’t mean that you can’t be defrauded … .” She
denied the motion. The jury rendered a spit verdict, finding
Meza not guilty on Count I but guilty on Count II.
C. Sentencing
    Sentencing focused on the loss amount. Meza argued the
only loss, for Guidelines and restitution purposes, was the
$50,000 he admitted he owed Crane for his September 19, 2012
wire, the Count II trigger. But the government argued the loss
was all sums victims transferred under the scheme:
$1,176,500, including Spencer’s Count I trigger loss for which
the jury found Meza not guilty and losses sustained by
12                                                 No. 19-2243

victims who did not testify. The government charted the
losses it claimed:
 No.   Victim                   Date            Investment
 1     Scott Spencer            5/16/2012       $200,000
 2     Scott Spencer            6/18/2012       $80,000
 3     Randy Stroh              6/2012          $15,000
 4     Cordell Crane            9/19/2012       $50,000
 5     Scott Spencer            10/18/2012      $400,000
 6     Cordell Crane            1/4/2013        $6,500
 7     Scott Spencer            4/19/2013       $40,000
 8     Thomas George            4/30/2013       $50,000
 9     Thomas George            6/12/2013       $10,000
 10    Cordell Crane            6/14/2013       $10,000
 11    Raid Yacoub              6/24/2013       $50,000
 12    Cordell Crane            7/9/2013        $250,000
 13    David Tomlinson          8/26/2013       $15,000
                                TOTAL=          $1,176,500


    Given the split verdict, the judge said she was inclined not
to “overrule” the jury, even if “technically” she could. So she
excluded $280,000 transferred by Spencer in May and June
2012. She also excluded $15,000 from Stroh in June 2012.
   The government argued the loss should at least include all
sums victims gave at Meza’s instructions from and including
September 2012 forward. It argued that whatever the jury
No. 19-2243                                                     13

thought about Meza at the scheme’s start, the jury concluded
that by September 2012 when Crane wired $50,000, Meza
knew about the problems and lied. He lied about the invest-
ments being sure things. He did not tell Crane that Spencer
lost $280,000. Then, when Meza asked Spencer for $400,000,
Meza did not tell Spencer that Crane lost $50,000. Then in
2013, Meza approached George and told him about a 100%
guaranteed investment in a program. Meza said he had suc-
cess in these programs, even though he lost hundreds of thou-
sands of other people’s dollars. And so on with all further so-
licitations. The government argued the loss was at least
$881,500 (the chart’s total minus the first three entries).
   Meza argued he was entitled to part of Spencer’s initial
$280,000 as compensation for work on Spencer’s projects. But
the judge noted that made no diﬀerence because she was ex-
cluding this $280,000 from the amount of loss, given the jury’s
verdict. Meza argued the $400,000 submitted by Spencer
should also be excluded because that sum went through Meza
to Renaissance without Meza taking any. But the judge ob-
served that made no diﬀerence in calculating the loss amount.
A loss is a loss, regardless of which swindler gained.
    So the judge found the loss amount for Guidelines and res-
titution purposes to be $881,500. This raised the oﬀense level
by 14 and produced a range of 46 to 57 months in prison. The
judge sentenced Meza to 19 months and ordered restitution.
                          III. Analysis
A. Sentencing Guidelines
   Meza argues the judge erred in calculating the loss under
the Guidelines. Both sides agree we review Guidelines find-
ings of loss for clear error. United States v. White, 883 F.3d 983,
14                                                   No. 19-2243

986 (7th Cir. 2018). Meza “bears a heavy burden: he must
show that the court’s loss calculations were not only inaccu-
rate but outside the realm of permissible computations.”
United States v. Collins, 949 F.3d 1049, 1053 (7th Cir. 2020) (in-
ternal quotation marks omitted). As Meza admits, the govern-
ment only needed to prove the loss amount by a preponder-
ance of the evidence. This “requires only that the fact-finder
believe that the existence of a fact is more probable than its
non-existence, and for the purposes of determining the loss
amount, a reasonable estimate is suﬃcient.” United States. v.
Orillo, 733 F.3d 241, 244 (7th Cir. 2013). Even acquitted con-
duct—with at least a reasonable doubt—could contribute to
the loss amount if proven by a preponderance. See U.S.S.G.
§1B1.3(a)(2); see also United States v. Austin, 806 F.3d 425, 433
(7th Cir. 2015).
    As Meza acknowledges, a court will aggregate losses to
victims of “the same course of conduct or common scheme or
plan” as the oﬀense of conviction. U.S.S.G. §1B1.3(a)(2);
United States v. Locke, 643 F.3d 235, 243 (7th Cir. 2011). Because
the oﬀense of wire fraud is a scheme, the loss amount can in-
clude losses incurred in the entire scheme, not just losses from
the individual transactions specified in the indictment. United
States v. Brown, 47 F.3d 198, 203 (7th Cir. 1995).
    The indictment accused Meza of devising and participat-
ing in a—singular—scheme to defraud. The indictment
charged him with two counts of wire fraud. Wire fraud con-
sists of four elements, framed in the jury instructions as: 1)
defendant knowingly devised or participated in a scheme to
defraud; 2) defendant did so with the intent to defraud; 3) the
scheme to defraud involved a materially false or fraudulent
pretense, representation, or promise; and 4) for the purpose
No. 19-2243                                                            15

of carrying out the scheme or attempting to do so, defendant
caused interstate wire communications to occur.
    Count I was 12 paragraphs. The first 11 explained the
scheme. The twelfth identified Spencer’s wire transfer of
$200,000 on May 16, 2012, as the fourth element of Count I.
Count II was two paragraphs. But the first incorporated the
first 11 of Count I. Meza’s appellate briefs continuously say
Count II “purports to incorporate”. But in this context, incor-
poration executes itself. One part incorporates another merely
by saying so. Purporting to incorporate is incorporating. Fed.
R. Crim. P. 7(c)(1) (“A count may incorporate by reference an
allegation made in another count.”). See United States v. Jin
Hua Dong, 675 F.3d 698, 702 (7th Cir. 2012) (“However, he fails
to acknowledge that fraud causing a loss to Countrywide was
expressly stated in the description of the scheme contained in
paragraphs 1 through 67 of Count One, which was incorpo-
rated by reference in Counts Seven and Eight.”); United States
v. O’Connor, 656 F.3d 630, 646 (7th Cir. 2011) (“But the wire-
fraud count against her incorporated by reference the entire
fraudulent scheme.”). So when Meza argues Crane was the
only victim in Count II, this is incorrect.7
   The jury rendered a split verdict: not guilty on Count I,
guilty on Count II. But this did not exonerate Meza from the
entire scheme alleged in Count I because this scheme (other

    7 Meza does not argue to us that Count II should have been dismissed

as defective, even though Counts I and II are arguably multiplicitous by
charging one crime in two counts. Nor does he argue the government
needed leave to incorporate, or incorporation is impossible here, or copy-
ing and pasting would have been better, or two counts of wire fraud can-
not stem from one scheme. See United States v. Turner, 551 F.3d 657, 659
(7th Cir. 2008) (single scheme supported four wire-fraud counts).
16                                                No. 19-2243

than Spencer’s first $200,000) was incorporated into Count II.
The judge accounted for the verdict by excluding Spencer’s
first $200,000, his next $80,000, and Stroh’s $15,000 from the
loss amount, even though acquitted conduct can be included
for the purpose of relevant conduct. The trial and sentencing
hearing support her rationale for excluding this $295,000 but
including $881,500. Maybe at first Meza was duped, and he
believed what he said. But when 60 days passed and millions
did not pour in, he knew there was a problem. And when he
still made unfounded guarantees and wild promises, now he
knew they were unfounded and wild, and the investments
were frauds. He lied.
    The judge rejected Meza’s argument that loss is limited to
$50,000 because he did not keep certain funds. She properly
explained that made no diﬀerence. The amount of loss for
Guidelines calculations is measured by the victims’ losses, not
any particular swindler’s gains. She explained that the mere
fact that Meza did not pocket certain sums meant only that
someone else “ought to be responsible as well for the fraud.”
   And when considering the §3553(a) factors, the judge rec-
ognized that Meza might have initially been deceived about
the investments, but also found that he deceived the victims.
    Thus, the judge accounted for the split verdict. She ex-
cluded all losses before the wire supporting Count II. She in-
cluded only losses sustained at and after the Count II wire.
Whatever Meza thought initially, by September 2012 he had
seen the fraud exposed. He had seen the due date for incred-
ible returns pass without the promised bonanza. He knew by
then he was involved in fraud. Yet he continued to perpetrate
the fraud by making multiple material misrepresentations to
induce further investments. The judge included the losses
No. 19-2243                                                              17

from and including September 2012 forward. Indeed, these
losses were not merely attributable to relevant conduct; these
losses were actual oﬀense conduct. Three victims testified at
trial: Spencer, Crane, and Yacoub. The government submitted
reports about two more victims: George and Tomlinson. The
evidence showed Meza’s fraud caused their losses, at least as
of September 2012.
    Meza says on appeal that his principal objection below to
the loss calculation was that the convicted oﬀense was lying
about where Crane’s money would go and using Crane’s
money to pay oﬀ a loan.8 Meza claims investors other than
Crane either did not send their money to Meza at all, or did
send it to him and he forwarded it to the investment. But the
record regarding Spencer (and regarding Crane’s investments
beyond the Count II triggering wire) belies this. Meza argues
the jury acquitted him of the “broad charge” in Count I alleg-
ing false statements about his finances, businesses, back-
ground, and experience. But Count II was just as broad and
included the same lies.
   Meza argues the government’s closing argument “wors-
ened” the “ambiguity in the indictment”. He claims the gov-
ernment argued that the Count II oﬀense was Meza’s fraudu-
lent personal use of Crane’s funds after promising the money
would go to the investment. But we read the transcript. The
government’s arguments about Count II were not so myopic.
   For example, Meza quotes the government out of context:
“In the Government’s words, ‘Count Two charges defendant
with wire fraud in relation to Cordell Crane’s initial $50,000

    8 Meza points to a page in the sentencing transcript. But that page does

not make that argument directly and at best only hints at it.
18                                                   No. 19-2243

investment that was supposed to go to Bob Adams.’” But here
the government was merely explaining what the fourth-ele-
ment wire trigger was for Count II. And in the prior sentence
the government said: “Count One charges defendant with
wire fraud in connection with Scott Spencer’s initial $200,000
investment that was supposed to go to Bob Adams.” But that
in no way means Count I was limited to a single sum. Nor was
Count II so limited.
   As another example, Meza again cherry picks a quote from
the government’s closing: “[T]he Government during closing
argument characterized the basis for Count Two as Mr.
Meza’s telling Mr. Crane ‘your money is going towards an in-
vestment, and he sends it somewhere else.’” But Meza omits
the prior page of the transcript, where the government talked
about other lies Spencer told Crane to get him to make this
transfer:
     Let’s turn to Cordell Crane and the lies that the defend-
     ant told. The lies the defendant told him to sweeten the
     pot. Cordell Crane invests $50,000 in September of
     2012. That’s three months after Mr. Spencer’s invest-
     ment. Three months after. There have been no returns.
     You’re getting excuses from Renaissance Capital, Bob
     Adams, as you’ve heard. Does the defendant tell Cor-
     dell Crane that the money hasn’t come through, things
     are late? No, he doesn’t. He tells him exactly what he
     told Mr. Spencer: This is a sure thing.
This reasoning during closing argument supported the
judge’s loss determination. So Meza is wrong in arguing the
government limited Count II to a theory of pilfering com-
pletely separate and unique from the Count I trigger wire and
the rest of the fraudulent scheme. Besides, the jury heard
No. 19-2243                                                  19

about Meza pilfering multiple transfers, not just the Count II
trigger wire.
    Meza faults the judge for failing to explain reasons for ag-
gregating losses. But she did explain. She heard Meza argue
loss should be $50,000; she expressly rejected that. She ex-
cluded all losses around the time of the wire supporting the
acquitted count: $295,000. She only included losses from
Crane’s September 2012 payment and on. The sentencing
hearing covered the misrepresentations and losses in detail.
The judge observed that at a point, Meza “knew that nothing
was … coming back, and he isn’t telling them.” She expressly
agreed with the government’s multiple reasonable argu-
ments. She did not commit clear error. Her calculations were
within the realm of permissible computations. The record
supports them. See United States v. Durham, 766 F.3d 672, 687
(7th Cir. 2014).
B. Restitution
    The judge ordered $881,500 in restitution. Meza argues
this includes unconvicted and acquitted conduct. He argues
that for the judge to award restitution to victims not specifi-
cally identified in the convicted charge, she had to adequately
demarcate the scheme. He urges that it is plain error to award
restitution for unconvicted or acquitted conduct, or to persons
who were not victims of the convicted conduct. He accepts
that we review restitution calculations for abuse of discretion.
United States v. Frith, 461 F.3d 914, 919 (7th Cir. 2006).
    The Mandatory Victim Restitution Act mandates restitu-
tion to crime victims. 18 U.S.C. §3663A. When the convicted
oﬀense “involves as an element a scheme, conspiracy, or pat-
tern of criminal activity,” restitution is required for “any
20                                                 No. 19-2243

person directly harmed by the defendant’s criminal conduct
in the course of the scheme, conspiracy, or pattern.” Id.
§3663A(a)(2). Restitution is “limited to the actual losses
caused by the specific conduct underlying the oﬀense, and,
like the loss amount, the government must establish that by a
preponderance of the evidence.” Orillo, 733 F.3d at 244.
   Meza argues restitution included unconvicted and acquit-
ted conduct. Not so. The convicted count was not limited to
one loss occasioned by the particular triggering wire. Rather,
that count involved a scheme as an element, and incorporated
most of the indictment. We have explained that “the crime
comprehended by the mail and wire fraud statutes is the
scheme to defraud, not just the isolated iterations of wire
transmissions or mailings, so restitution for victims of the
overall scheme is required.” Locke, 643 F.3d at 247.
   The judge adequately demarcated the scheme given the
jury’s finding on Count I. She excluded Spencer’s $200,000
wire triggering Count I and also excluded his $80,000 and
Stroh’s $15,000 around the same time. The record supports
the rationale for demarcating the scheme by bifurcating it at
September 2012. Meza might initially have believed what he
said about the wild investments. But by September 2012, he
had seen the outrageous returns fail to materialize, yet he con-
tinued the scam. The judge honored the verdict by not includ-
ing $295,000 in restitution. She did not abuse her discretion.
                       IV. Conclusion
    The judge committed no reversible error in calculating loss
for Guidelines and restitution purposes. We aﬃrm.